On Petition por Rehearing.
Dausman, J.
— Cross-error may be assigned for either of two widely different purposes, viz.:, to reverse the judgment, or to sustain the judgment. Where the appellee is dissatisfied with the judgment and assigns cross-error for the purpose of procuring a reversal he must have presented the alleged errors to the trial court for review, if they are reviewable; for *227in such cases his attitude is that of an appellant. But where the appellee is content with the judgment and assigns cross-error for the sole purpose of sustaining that judgment, the alleged errors need not be presented to the trial court for review, even if reviewable. Where a party is satisfied with the judgment and is interested only in maintaining that judgment, it would be illogical and' hazardous to ask for a new trial.. To ask a new trial for the sole purpose of laying a foundation for an assignment of cross-error whereby to sustain the judgment, involves a direct conflict of ideas. The statement on this point in the original opinion is not erroneous. Evansville, etc., R. Co. v. Mosier (1888), 114 Ind. 447, 17 N. E. 109; Ewbank’s Manual (2d ed.) §§20, 139, 140, 206; Elliott, App. Proc. §415 et seq. See, Merritt v. Richey (1891), 127 Ind. 400, 27 N. E. 131; 3 C. J. 1404 and cases there cited.
The task of construing the sections of the tariff which are involved herein, and of determining the effect of appellee’s conduct with respect thereto, has been troublesome. But we are still of the opinion that since the appellee received all the information to which it was entitled, accepted and acted upon that information, and then held the cars day by day, thereby depriving appellant and the public of the use of them, it should not be permitted to escape the payment of demurrage merely on the ground that the information was not communicated in writing, if it was not in writing. By its failure to object to the manner in which the information was transmitted, the appellee must be held to have assented thereto; and it follows that the information was given in accordance with the agreement of the parties
Rehearing denied.